EXECUTION VERSION

REAFFIRMATION AGREEMENT dated as of July 25, 2013 (this “Agreement”), among NCR
CORPORATION (the “Borrower”), the SUBSIDIARY LOAN PARTIES identified on Schedule
A hereto (collectively, the “Reaffirming Subsidiary Loan Parties” and, together
with the Borrower, the “Reaffirming Parties”), and JPMORGAN CHASE BANK, N.A., as
administrative agent (in such capacity, the “Administrative Agent”) under the
Restated Credit Agreement referred to below.
WHEREAS, the Borrower, the Lenders party thereto and the Administrative Agent
have agreed to enter into an Amended and Restated Credit Agreement, dated as of
the date hereof (the “Restated Credit Agreement”), which (i) amends and restates
the Credit Agreement dated as of August 22, 2011, as amended and restated as of
August 22, 2012, and as further amended by the Third Amendment dated as of
February 5, 2013 (as so amended, the “Existing Credit Agreement”), among the
Borrower, the Lenders party thereto and the Administrative Agent and (ii) among
other things, increases the amount of the Term Loans from the amount provided
for in the Existing Credit Agreement;
WHEREAS, each Reaffirming Party is party to one or more of the Security
Documents, including the Guarantee and Pledge Agreement, dated as of August 22,
2011, among the Borrower, the Subsidiaries (as defined therein) and the
Administrative Agent, as amended by that certain Amendment dated as of October
26, 2011, among the Borrower, the Subsidiaries party thereto and the
Administrative Agent and as supplemented by Supplement No. 1, dated as of August
31, 2011, among the Borrower, the other Grantors party thereto and the
Administrative Agent (collectively, the “Guarantee and Pledge Agreement”);
WHEREAS, each Reaffirming Party expects to realize, or has realized, substantial
direct and indirect benefits as a result of the Restated Credit Agreement
becoming effective and the consummation of the transactions contemplated
thereby; and
WHEREAS, the execution and delivery of this Agreement is a condition precedent
to the effectiveness of the Restated Credit Agreement and the consummation of
the transactions contemplated thereby;
NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
ARTICLE I

Reaffirmation
SECTION 1.01.    Defined Terms. Unless otherwise specified, capitalized terms
used and not defined herein have the meanings given to them in the Restated
Credit Agreement.








--------------------------------------------------------------------------------




SECTION 1.02.    Reaffirmation. (a) Each Reaffirming Party hereby consents to
the Restated Credit Agreement and the transactions contemplated thereby and
hereby confirms its guarantees, pledges and grants of security interests under
each Security Document to which it is party, and agrees that, notwithstanding
the effectiveness of the Restated Credit Agreement, such guarantees, pledges and
grants of security interests, shall continue to be in full force and effect and
shall accrue to the benefit of the Secured Parties. Each Reaffirming Party
further agrees to take any action that may be reasonably required or that is
reasonably requested by the Administrative Agent to ensure compliance by the
Borrower with Section 5.12 of the Restated Credit Agreement and hereby reaffirms
its obligations under each similar provision of each Security Document to which
it is party.
(b)    Each Reaffirming Party party to any Security Document hereby confirms and
agrees that the “Obligations” (or any term of like import) as defined or
referenced in such documents will include the monetary obligations of the
Borrower, including with respect to principal, interest, fees, indemnities and
other amounts, attributable to or incurred in connection with the Term Loans and
the Revolving Commitments established pursuant to the Restated Credit Agreement,
and any Loans, Letters of Credit or other credit extensions pursuant thereto.
SECTION 1.03.    Credit Agreement as Amended and Restated. On and after the date
on which the Restated Credit Agreement becomes effective in accordance with the
terms thereof (the “Restatement Effective Date”), each reference, whether direct
or indirect, in each Security Document to the “Credit Agreement” shall mean and
be a reference to the Restated Credit Agreement (and any subsequent amendments,
restatements, modifications or supplements as in effect from time to time).
ARTICLE II
Representations and Warranties
Each Reaffirming Party hereby represents and warrants, which representations and
warranties shall survive execution and delivery of this Agreement, as follows:
SECTION 2.01.    Organization. Such Reaffirming Party is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization.
SECTION 2.02.    Authority; Enforceability. Such Reaffirming Party has all
requisite power and authority to execute, deliver and carry out the terms and
provisions of this Agreement and has taken all necessary action to authorize the
execution, delivery and performance by it of this Agreement. Such Reaffirming
Party has duly executed and delivered this Agreement, and this Agreement
constitutes its legal, valid and binding obligation, enforceable against it in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting






--------------------------------------------------------------------------------




creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.
SECTION 2.03.    Loan Documents. The representations and warranties of such
Reaffirming Party contained in each Loan Document are true and correct in all
material respects with the same effect as though made on the date hereof, except
to the extent that such representations and warranties expressly relate to an
earlier date (in which case such representations and warranties were true and
correct in all material respects as of such earlier date).
SECTION 2.04.    Loan Parties. The Subsidiaries of the Borrower listed on
Schedule A hereto, together with the Borrower, constitute all of the Loan
Parties.
SECTION 2.05.    Continuing Security Interest. None of the Security Documents
such Reaffirming Party is party to on the Restatement Effective Date will be
rendered invalid, non-binding or unenforceable against such Reaffirming Party as
a result of the Restated Credit Agreement. Such Reaffirming Party’s guarantee
created under such Security Documents will continue to guarantee the Obligations
(including the Obligations attributable to the Term Loans and the Revolving
Commitments established pursuant to the Restated Credit Agreement and extensions
of credit in connection therewith) to the same extent as it guaranteed the
Obligations immediately prior to the Restatement Effective Date. The Liens
created under such Security Documents will continue to secure the Obligations
(including the Obligations attributable to the Term Loans and the Revolving
Commitments established pursuant to the Restated Credit Agreement and extensions
of credit in connection therewith) or Parallel Debt (as defined in the Guarantee
and Pledge Agreement), and will continue to be perfected, in each case, to the
same extent as they secured the Obligations or were perfected immediately prior
to the Restatement Effective Date. In addition, to secure the Obligations (as
defined in the Guarantee and Pledge Agreement) in accordance with the provisions
of the Guarantee and Pledge Agreement, each Reaffirming Party hereby (i) grants
to the Administrative Agent, for the benefit of the Secured Parties (as defined
in the Guarantee and Pledge Agreement), a security interest in all of such
Reaffirming Party’s right, title and interest in the Collateral (as defined in
the Guarantee and Pledge Agreement) and (ii) authorizes the filing of Uniform
Commercial Code financing statements naming such Reaffirming Party as debtor and
Administrative Agent as secured party in such jurisdictions as the
Administrative Agent determines is necessary or advisable and indicating or
describing the collateral as set forth in Exhibit A hereto.
ARTICLE III

Miscellaneous
SECTION 3.01.    Notices. All notices hereunder shall be given in accordance
with Section 9.01 of the Restated Credit Agreement; provided that, for this
purpose, the address of each Reaffirming Party shall be the one specified for
the Borrower under the Restated Credit Agreement.






--------------------------------------------------------------------------------




SECTION 3.02.    Security Document. This Agreement is a Security Document
executed pursuant to the Restated Credit Agreement and shall (unless otherwise
expressly indicated herein) be construed, administered and applied in accordance
with the terms and provisions thereof.
SECTION 3.03.    Effectiveness; Counterparts. This Agreement shall become
effective on the date when (i) copies hereof which, when taken together, bear
the signatures of each Reaffirming Party and the Administrative Agent, shall
have been received by the Administrative Agent (or its counsel) and (ii) the
Restated Credit Agreement has become effective in accordance with the terms
thereof. This Agreement may not be amended nor may any provision hereof be
waived except pursuant to a writing signed by each of the parties hereto. This
Agreement may be executed in counterparts (and by different parties hereto on
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract. Delivery of an
executed counterpart of a signature page of this Agreement by facsimile or other
electronic transmission shall be effective as delivery of a manually executed
counterpart of this Agreement.
SECTION 3.04.    No Novation. Neither this Agreement nor the execution, delivery
or effectiveness of the Restated Credit Agreement shall extinguish the
obligations for the payment of money outstanding under the Existing Credit
Agreement or discharge or release the priority of any Security Document or any
other security therefor, which shall remain in full force and effect except as
modified or, in the case of such obligations, refinanced pursuant to the
Restated Credit Agreement. Nothing herein shall be construed as a substitution
or novation of the obligations outstanding under the Existing Credit Agreement
or instruments securing the same, which shall remain in full force and effect.
Nothing in or implied by this Agreement or in any other document contemplated
hereby shall be construed as a release or other discharge of the Borrowers or
any other Loan Party under any Security Document from any of its obligations and
liabilities thereunder.
SECTION 3.05.    GOVERNING LAW; Incorporation by Reference. THIS AGREEMENT SHALL
BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW
YORK. Notwithstanding anything to the contrary contained herein, the provisions
of Sections 9.09 and 9.10 of the Credit Agreement are incorporated by reference
herein, mutatis mutandis.
SECTION 3.06.    No Other Amendments; Confirmation. Except as expressly set
forth herein, this Agreement shall not by implication or otherwise limit,
impair, constitute a waiver of or otherwise affect the rights and remedies of
the Lenders or the Administrative Agent under the Restated Credit Agreement or
any other Security Document, and shall not alter, modify, amend or in any way
affect any of the terms, conditions, obligations, covenants or agreements
contained in the Credit Agreement or any other provision of the Restated Credit
Agreement or of any other Security Document, all of which are ratified and
affirmed in all respects and shall continue in full force and effect.






--------------------------------------------------------------------------------




SECTION 3.07.    Headings. The headings of this Agreement are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.








--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties below have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.


NCR CORPORATION,
by
/s/ Robert P. Fishman
 
Name: Robert P. Fishman
 
Title: Senior Vice President and
            Chief Financial Officer





NCR INTERNATIONAL, INC.,
by
/s/ Jennifer M. Daniels
 
Name: Jennifer M. Daniels
 
Title: President





NCR INTERNATIONAL HOLDINGS, INC.,
by
/s/ Jennifer M. Daniels
 
Name: Jennifer M. Daniels
 
Title: President





RADIANT SYSTEMS, INC.,
by
/s/ Robert P. Fishman
 
Name: Robert P. Fishman
 
Title: Chief Financial Officer and
            Treasurer













--------------------------------------------------------------------------------






RADIANT SYSTEMS INTERNATIONAL, INC.,
by
/s/ Robert P. Fishman
 
Name: Robert P. Fishman
 
Title: Chief Financial Officer,
            Executive Vice President,
            Senior Vice President and
            Treasurer





RADIANT PAYMENT SERVICES, LLC,
by
/s/ Robert P. Fishman
 
Name: Robert P. Fishman
 
Title: Chief Financial Officer and
             Treasurer











--------------------------------------------------------------------------------






JPMORGAN CHASE BANK, N.A., as Administrative Agent,
by
/s/ John G. Kowalczuk
 
Name: John G. Kowalczuk
 
Title: Executive Director













--------------------------------------------------------------------------------




Schedule A
to Reaffirmation Agreement
List of Reaffirming Subsidiary Loan Parties
1.
NCR International, Inc.

2.
NCR International Holdings, Inc.

3.
Radiant Systems, Inc.

4.
Radiant Systems International, Inc.

5.
Radiant Payment Services, LLC













--------------------------------------------------------------------------------




Exhibit A
All right, title and interest of the Debtor in and to any and all of the
following assets and properties of the Debtor, whether now owned or at any time
hereafter acquired by the Debtor or in which the Debtor now has or at any time
in the future may acquire any right, title or interest:
(i)
all shares of capital stock and other Equity Interests now owned or at any time
hereafter acquired by the Debtor;

(ii)
all certificates and any other instruments representing all such Equity
Interests;

(iii)
all other property that may be delivered to and held by the Administrative
Agent;

(iv)
all dividends, cash, instruments and other property from time to time received,
receivable or otherwise distributed in respect of, in exchange for or upon the
conversion of, and all other Proceeds received in respect of, the securities
referred to in clause (i) and (ii) above;

(v)
all rights and privileges of the Debtor with respect to the securities and other
property referred to in clauses (i), (ii) and (iii) above; and

(vi)
all Proceeds of any of the foregoing.

Definitions:
All terms defined in the New York UCC (as defined herein) and not defined in
this Annex I have the meaning specified therein.
As used herein, the following terms shall have the following meanings:
“Equity Interests” means shares of capital stock, partnership interests,
membership interests, beneficial interests or other ownership interests, whether
voting or nonvoting, in, or interests in the income or profits of, a Person, and
any warrants, options or other rights entitling the holder thereof to purchase
or acquire any of the foregoing.
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national body exercising such powers or functions, such as the
European Union or the European Central Bank).
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.








--------------------------------------------------------------------------------




“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.










